I am unable to agree with the conclusions reached in the majority opinion herein, and respectfully dissent therefrom. In its last analysis, the question determinative of the case is whether or not the stamped stipulation on the back of the policy limiting liability on the part of the insurer in case the insured dies while in the service of a country at war is valid. The provision is either valid or invalid, an answer to the question either way being decisive of this case.
In my opinion, it could hardly be contended that the stamped provision on the policy would not come within the definition of "printed" matter. Chapman v. Ferry, C.C. Or., 18 F. 539; Acme Coal Co. v. Northrup National Bank, 23 Wyo. 66, 146 P. 593, L.R.A. 1915D, 1084, Ann.Cas. 1917B, 564; MacMillan Co. v. King, D.C. 223 F. 862. It is agreed that the stamped provision was on the policy at the time of its delivery and acceptance; surely the intention of the parties to the contract would have some bearing in determining whether such provision was meant to be a part of the printed contract.
It is difficult to see how the determination of any additional fact issues, as suggested in the majority opinion, could be of any value in the disposition of the point presented. If the provision in question is enforceable, then no question is presented to the alleged breach of trust on the part of Hatch in accepting the premium that had been paid and in surrendering the policy. That would have been all he could have done under the circumstances. It seems to me an inescapable conclusion that the parties had a right to contract against the increase in hazards accruing by reason of a change in status of the insured. When the United States declared war on Japan, insured's status as a soldier in the service of the United States automatically changed; his duties, his occupation and the entire tempo of his life at once underwent a change, entailing hazards altogether different from peacetime conditions. As a flying cadet in peacetime he was insured; as such in time of war he was not. This is not only logical; it is reasonable and practical. The judgment of the trial court should be reversed and rendered in favor of appellant on the undisputed facts.